Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 4/11/2022 regarding application 16/579,993 filed on 9/24/2019.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
 (1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al.  (US Patent Application Publication 2018/0275894, hereinafter Yoshino), in view of Kazi et al. (US Patent Application Publication 2014/0122968, hereinafter Kazi), and further in view of Munakata (US Patent 5,717,917).
As to claim 1, Yoshino teaches A method of managing a Redundant Array of Independent Disks (RAID) [RAID group, figure 3, 30; RG#0 and RG#1, figure 4; According to one aspect of the present invention, the storage system has a storage controller and a plurality of storage devices. Each storage device calculates its degradation level based on an error bit count (number of correctable errors that have occurred during read), and transmits the same to the storage controller. By calculating the life of each RAID group based on the received degradation levels of the respective storage devices, the storage controller specifies the RAID group predicted to reach its life before achieving a target service life (target life), and migrates the data stored in the specified RAID group to a different RAID group (abstract); Kazi also teaches this limitation -- In addition to cloud computing, a computer may use "cloud storage" as part of its memory system. As is known, cloud storage enables a user, via its computer, to store files, applications, etc. on an Internet storage system. The Internet storage system may include a RAID (redundant array of independent disks) system and/or a dispersed storage system that uses an error correction scheme to encode data for storage (¶ 0010)], comprising: 
receiving, by a mapper within a node of a storage system [storage node, figure 1, 1, where the corresponding mapper resides in the storage controller (10); figure 5 shows the storage controller has a plurality of mapping tables (500, 550. 650); figures 6-8 shows the contents of these mapping tables; figures 9-11 shows more mapping tables], wherein the node includes both the mapper and the RAID [storage node, figure 1, 1, where the corresponding mapper resides in the storage controller (10); RAID group, figure 3, 30; RG#0 and RG#1, figure 4;  figure 5 shows the storage controller has a plurality of mapping tables (500, 550. 650); figures 6-8 shows the contents of these mapping tables; figures 9-11 shows more mapping tables], wherein the mapper includes mapping between at least one logical address and at least one physical address [figure 10, 1100, logical to physical conversion table; Further, a logical-physical conversion table 1100, a block management table 1150, a threshold error bit count management table 1200 and a WR amount management table 1250 are stored … (¶ 0078-0082)], information indicative of at least one end-of-life (EOL) storage device within the RAID, wherein the at least one EOL storage device includes a first storage device [remaining life, figure 8, 657; remaining life of RAID group, figure 8, 659; … By calculating the life of each RAID group based on the received degradation levels of the respective storage devices, the storage controller specifies the RAID group predicted to reach its life before achieving a target service life (target life), and migrates the data stored in the specified RAID group to a different RAID group (abstract); … This value is called "life ratio". As a result of having calculated the life ratio of the physical page, if the life ratio is equal to or greater than 1, the FMPK 20 determines that the use of the relevant physical page should be stopped. In other words, life ratio is an index value showing the level of degradation of the FM chip (or the physical page), and the greater life ratio of a physical page indicates greater deterioration of the physical page (that the end of life is close) (¶ 0092); Kazi also teaches this limitation -- The migration may be utilized when the storage set is to be replaced with the new storage set. Replacing the storage set may be triggered when an end of life of the storage set is reached, when a capacity utilizing level of the storage set is greater than a maximum capacity level threshold, and when a number of storage errors associated with the storage set exceeds a maximum storage error threshold (¶ 0352); FIG. 46B is a flowchart illustrating another example of migrating slices. The method begins at step 570 where a processing module (e.g., of a distributed storage and task (DST) execution unit) detects a failing memory device. The detecting may be based on one or more of initiating a query, performing a test, receiving a request, receiving an error message, and detecting memory device end-of-life … (¶ 0359)], in response to receipt, by the mapper from the RAID, of the information indicative of the at least one EOL storage device, finding, by the mapper, all the storage extents associated with the at least one EOL storage device, wherein each storage extent comprises a RAID stripe, and placing, by the mapper, all storage extents associated with the at least one EOL storage device into a list [remaining life, figure 8, 657; remaining life of RAID group, figure 8, 659; … By calculating the life of each RAID group based on the received degradation levels of the respective storage devices, the storage controller specifies the RAID group predicted to reach its life before achieving a target service life (target life), and migrates the data stored in the specified RAID group to a different RAID group (abstract); … This value is called "life ratio". As a result of having calculated the life ratio of the physical page, if the life ratio is equal to or greater than 1, the FMPK 20 determines that the use of the relevant physical page should be stopped. In other words, life ratio is an index value showing the level of degradation of the FM chip (or the physical page), and the greater life ratio of a physical page indicates greater deterioration of the physical page (that the end of life is close) (¶ 0092); Kazi also teaches this limitation -- the list of extents as shown in figures 7-10];
selecting, by the mapper from the list, a storage extent associated with the first storage device, the storage extent being distributed over a plurality of storage devices of the RAID [as shown in figure 3, where the RAID groups comprise stripe lines (300), stripe blocks (301-0 to 301-3), and chunks (301); Kazi also teaches this limitation -- as shown in figure 9, where the storage extent is distributed among a plurality of Data Storage Sets DST #1, DST #2, …, DST #5; also see figure 10 for more details; FIG. 1 is a schematic block diagram of an embodiment of a distributed computing system 10 that includes a user device 12 and/or a user device 14, a distributed storage and/or task (DST) processing unit 16, a distributed storage and/or task network (DSTN) managing unit 18, a DST integrity processing unit 20, and a distributed storage and/or task network (DSTN) module 22 … (¶ 0073-0074)]; and comprising a first group of slices in the first storage device [as shown in figure 3, where the RAID groups comprise stripe lines (300), stripe blocks (301-0 to 301-3), and chunks (301); Kazi also teaches this limitation -- encoded data slices for data partition, figure 9, 122; also see figure 10 for more details; A method begins by a set of storage units of a dispersed storage network (DSN) receiving a plurality of read requests regarding a plurality of sets of encoded data slices from a requesting device of the DSN and outputting a plurality of read responses that includes encoded data slices and corresponding trust level indicators. The method continues with the requesting device arranging the encoded data slices of the plurality of read responses into received sets of encoded data slices. The method continues with the requesting device selecting a decode threshold number of encoded data slices from each received set of encoded data slices based on the corresponding trust level indicators to produce selected sets of encoded data slices and decoding the selected sets of encoded data slices to recapture data segments of a data object (abstract)], the storage extent comprising a plurality of data blocks stored thereon [as shown in figure 3, where the RAID groups comprise stripe lines (300), stripe blocks (301-0 to 301-3), and chunks (301); Kazi also teaches this limitation -- as shown in figure 8, where the storage extent comprises a plurality of data segments, data segment 1 through data segment 8, and each data segment comprises a plurality of data blocks, d1, d2, d3 …]; 
obtaining a read lock on a data block of the plurality of data blocks that allows the data block to be read and prevents the data block from being written [this limitation is taught by Munakata -- … In general, there are two types of lock, i.e. read lock and write lock. When a user refers to a data, the user tries to obtain a read lock on the data first of all. If the user obtains the read lock, the user is allowed to refer to the data. The read lock on the data is held while the user is referring to the data. Then, when the user finishes referring to the data, the read lock on the data is freed (c3 L63 to c4 L5); While a user holds a read lock on a data, another user is allowed to obtain a read lock on the same data, but is not allowed to obtain a write lock on the same data. While a user holds a write lock on a data, no other user is allowed to obtain either a read lock or a write lock on the same data (c4 L12-16); … For example, when a user refers to a data in the data layer, the data is set to be in a read locked state, in which other users are allowed to read the contents of the data but are prevented from modifying the data by locking the data … (c5 L23-28)];
reading a portion of the data block from a first slice of the first group of slices, the first slice comprising the portion of the data block; and 
writing the portion of the data block into a spare slice [… The disk I/F 13 has, at least, an interface controller and a transfer circuit. The interface controller is a component for converting the protocol used by the FMPK 20 (one example of which is the SAS) into a communication protocol used within the storage controller 10 (one example of which is a PCI-Express). The transfer circuit is used when the storage controller 10 performs data transfer (read or write) to the FMPK 20 (¶ 0042); Further, the FM chip I/F 203 has a function to generate ECC (Error Correcting Code), to detect error using the ECC, and to correct the error. When data is transmitted ( written) from the FMPK controller 200 to the FM chips 210, the FM chip I/F 203 generates an ECC … (¶ 0047-0049); Kazi also teaches this limitation -- FIG. 45A is a schematic block diagram illustrating an example of distributed storage and task (DST) execution unit storage set migration that includes a storage set 552 of DST execution units 36 and a new storage set 554 of DST execution units 36. Each DST execution unit 36 stores slices associated with a common pillar number of a DST network address … (¶ 0351-0356)];
and in response to completion of the writing of the portion of the data block into the spare slice, releasing the read lock on the data block [this limitation is taught by Munakata -- … In general, there are two types of lock, i.e. read lock and write lock. When a user refers to a data, the user tries to obtain a read lock on the data first of all. If the user obtains the read lock, the user is allowed to refer to the data. The read lock on the data is held while the user is referring to the data. Then, when the user finishes referring to the data, the read lock on the data is freed (c3 L63 to c4 L5); The apparatus for controlling information on data links according to claim 14, wherein when a user refers to link information to obtain a destination data block, to which the corresponding link is extended, based upon the corresponding origin data block from which the link is extended, said link read lock means allows other users to read the referred link information and inhibits other users from modifying the link information by read locking the link information in said link layer, and wherein said link read lock means releases the lock on the link information after the destination data block is obtained (claim 15)].
Regarding claim 1, Yoshino teaches storage units such as lines, chunks, blocks, and pages [as shown in figure 3, where the RAID groups comprise stripe lines (300), stripe blocks (301-0 to 301-3), and chunks (301); The FM chips 210 are, for example, nonvolatile semiconductor memory chips such as NAND type flash memories. As known, in flash memories, reading and/or writing data is done in a page-by -page basis, and further, data erase is performed in a block-by-block basis, each block being an assembly of a plurality of pages. The page where data has been written once cannot be overwritten, so that in order to perform rewrite to a page where data has been written once, the whole block including the page must be erased (¶0049)], but does not use the terminology “slice” as recited in the claim.
However, claim 1 merely recites “slice,” and is otherwise completely silent on the definition and scope of a “slice.” As such, any storage unit may be reasonably considered as a slice, including the lines, chunks, blocks, and pages of Yoshino.
Further, Kazi specifically teaches slices [encoded data slices for data partition, figure 9, 122; also see figure 10 for more details; A method begins by a set of storage units of a dispersed storage network (DSN) receiving a plurality of read requests regarding a plurality of sets of encoded data slices from a requesting device of the DSN and outputting a plurality of read responses that includes encoded data slices and corresponding trust level indicators. The method continues with the requesting device arranging the encoded data slices of the plurality of read responses into received sets of encoded data slices. The method continues with the requesting device selecting a decode threshold number of encoded data slices from each received set of encoded data slices based on the corresponding trust level indicators to produce selected sets of encoded data slices and decoding the selected sets of encoded data slices to recapture data segments of a data object (abstract)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to recognize that a slice is merely a storage unit, may be interpreted as the lines, chunks, blocks, and pages of Yoshino, and as explicitly recited by Kazi.
	Further regarding claim 1, Yoshino in view of Kazi does not teach obtaining a read lock on a data block of the plurality of data blocks that allows the data block to be read and prevents the data block from being written, and in response to completion of the writing of the portion of the data block into the spare slice, releasing the read lock on the data block.
	However, using lock to prevent the data block from being written is well known and commonly used in the art to maintain data coherency and integrity.
	For example, Munakata teaches the cited limitations. Specifically, Munakata teaches obtaining a read lock on a data block of the plurality of data blocks that allows the data block to be read and prevents the data block from being written [… In general, there are two types of lock, i.e. read lock and write lock. When a user refers to a data, the user tries to obtain a read lock on the data first of all. If the user obtains the read lock, the user is allowed to refer to the data. The read lock on the data is held while the user is referring to the data. Then, when the user finishes referring to the data, the read lock on the data is freed (c3 L63 to c4 L5); While a user holds a read lock on a data, another user is allowed to obtain a read lock on the same data, but is not allowed to obtain a write lock on the same data. While a user holds a write lock on a data, no other user is allowed to obtain either a read lock or a write lock on the same data (c4 L12-16); … For example, when a user refers to a data in the data layer, the data is set to be in a read locked state, in which other users are allowed to read the contents of the data but are prevented from modifying the data by locking the data … (c5 L23-28)], and in response to completion of the writing of the portion of the data block into the spare slice, releasing the read lock on the data block [… In general, there are two types of lock, i.e. read lock and write lock. When a user refers to a data, the user tries to obtain a read lock on the data first of all. If the user obtains the read lock, the user is allowed to refer to the data. The read lock on the data is held while the user is referring to the data. Then, when the user finishes referring to the data, the read lock on the data is freed (c3 L63 to c4 L5); The apparatus for controlling information on data links according to claim 14, wherein when a user refers to link information to obtain a destination data block, to which the corresponding link is extended, based upon the corresponding origin data block from which the link is extended, said link read lock means allows other users to read the referred link information and inhibits other users from modifying the link information by read locking the link information in said link layer, and wherein said link read lock means releases the lock on the link information after the destination data block is obtained (claim 15)].
	Therefore, it would have been obvious for one o ordinary skills in the art prior to the time of Applicant’s invention to obtain a read lock on a data block of the plurality of data blocks that allows the data block to be read and prevents the data block from being written and releasing the read lock on the data block in response to completion of the writing of the portion of the data block into the spare slice, as demonstrated by Munakata, and to incorporate it into the existing scheme disclosed by Yoshino in view of Kazi, in order to maintain data coherency and integrity.
As to claim 2, Yoshino in view of Kazi & Munakata teaches The method of claim 1, wherein the storage extent further comprises a second group of slices in a second storage device of the plurality of storage devices, and wherein writing the portion of the data block into the spare slice comprises: in response to determining that the second group of slices comprise a first spare slice, writing the portion of the data block into the first spare slice [Kazi -- FIG. 45A is a schematic block diagram illustrating an example of distributed storage and task (DST) execution unit storage set migration that includes a storage set 552 of DST execution units 36 and a new storage set 554 of DST execution units 36. Each DST execution unit 36 stores slices associated with a common pillar number of a DST network address … (¶ 0351-0356)].
As to claim 3, Yoshino in view of Kazi & Munakata teaches The method of claim 2, wherein writing the portion of the data block into the spare slice comprises: in response to determining that the second group of slices comprise no spare slices, selecting, for a portion of the storage extent, a second spare slice other than the second group of slices from the second storage device; and writing the portion of the data block into the second spare slice [Kazi -- FIG. 45A is a schematic block diagram illustrating an example of distributed storage and task (DST) execution unit storage set migration that includes a storage set 552 of DST execution units 36 and a new storage set 554 of DST execution units 36. Each DST execution unit 36 stores slices associated with a common pillar number of a DST network address … Rather than simultaneously activating another set of DST execution units 36 as the new storage set 554 all at once, the migration includes activating at least one DST execution unit 36 of the new storage set 554 per step of n steps and continuing the migration to conclude when the set of DST execution units of the new storage set 554 are all activated … (¶ 0351-0356)].
As to claim 4, Yoshino in view of Kazi & Munakata teaches The method of claim 1, further comprising: in response to respective portions of the plurality of data blocks being written into respective spare slices, replacing the first slice with the spare slice [Kazi -- FIG. 45A is a schematic block diagram illustrating an example of distributed storage and task (DST) execution unit storage set migration that includes a storage set 552 of DST execution units 36 and a new storage set 554 of DST execution units 36. Each DST execution unit 36 stores slices associated with a common pillar number of a DST network address … Rather than simultaneously activating another set of DST execution units 36 as the new storage set 554 all at once, the migration includes activating at least one DST execution unit 36 of the new storage set 554 per step of n steps and continuing the migration to conclude when the set of DST execution units of the new storage set 554 are all activated … (¶ 0351-0356)].
As to claim 5, Yoshino in view of Kazi & Munakata teaches The method of claim 1, further comprising: in response to respective portions of data blocks in each of the storage extents associated with the first storage device being written into respective spare slices, causing the first storage device offline [Kazi -- The method continues at step 562 where the processing module deactivates the DST execution unit of the set of DST execution units. The deactivating includes one or more of disassociating the DST execution unit and slice names associated with the slices, powering down the DST execution unit, and indicating that the DST execution unit is ready for removal … (¶ 0356)].
As to claim 6, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 7, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 8, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 18, Yoshino in view of Kazi & Munakata teaches The method of claim 1, wherein each one of the plurality of data blocks comprises a minimum unit for reading data from the RAID stripe [Yoshino -- The logical-physical conversion table 1100 is a table for managing the mapping between the logical page and physical page managed by the FMPK 20. The FMPK 20 adopts a flash memory as the storage media. As known, the minimum access (read/write) unit of the flash memory (FM chip 210) is a page (physical page). The size of the physical page is, for example, 8 KB. Therefore, the FMPK 20 divides the storage space that the FMPK 20 provides to the storage controller 10 into areas having the same size as the physical page. The area having the same size as the physical page is called a "logical page". Then, the FMPK 20 maps a single physical page to a single logical page (¶ 0079)].
As to claim 19, Yoshino in view of Kazi & Munakata teaches The method of claim 1, wherein each one of the plurality of data blocks includes data stored on multiple slices located on different ones of storage devices in the plurality of storage devices [Yoshino – as shown in figure 3].
As to claim 20, Yoshino in view of Kazi & Munakata teaches The method of claim 1, further comprising: marking, by the RAID, the spare slice as busy while portions of multiple ones of the plurality of data blocks in the storage extent are written into the spare slice [Yoshino – figure 7, 555, the status is either allocated/busy, or unallocated/spare; The block #1151, the physical page #1152 and the status 1153 are respectively the same information as the block #1104, the physical page #1105 and the status 1103 of the logical-physical conversion table 1100. That is, if a certain physical page is allocated to a logical page, the block # and the physical page # of the allocated physical page is stored in the block #1104 and the physical page #1105 of the logical-physical conversion table 1100, and " allocated" is stored in the status 1103. At the same time, " allocated" is also stored in the status 1153 (in the block management table 1105) of the allocated physical page (¶ 0086)].
6.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Kazi & Munakata, and further in view of Friedman et al. (US Patent Application Publication 2019/0082010, hereinafter Friedman).
As to claim 12, Yoshino in view of Kazi & Munakata teaches a RAID and obtaining a read lock, but does not teach the read lock on the data block is obtained by the mapper prior to reading of the portion of the data block from the first slice.
However, Friedman a mapper as recited in the claim. Specifically, Friedman teaches the first storage device of the RAID is received from the RAID by a mapper within a node of a storage system [the storage system as shown in figure 1; and the corresponding “node” may be one of the “server” (24), which includes a storage agent (40); Among other tasks, the storage agents perform logical-to-physical address translation and implement a redundant storage scheme such as RAID. In accordance with the redundant storage scheme, the data is stored on the storage devices in stripes. Each stripe comprises multiple data blocks, and one or more parity blocks (also referred to as redundancy blocks) calculated over the data blocks of the stripe, wherein the node includes both the mapper and the RAID (¶ 0017)]; wherein the mapper includes mapping between at least one logical address and at least one physical address [Among other tasks, the storage agents perform logical-to-physical address translation and implement a redundant storage scheme such as RAID. In accordance with the redundant storage scheme, the data is stored on the storage devices in stripes. Each stripe comprises multiple data blocks, and one or more parity blocks (also referred to as redundancy blocks) calculated over the data blocks of the stripe, wherein the node includes both the mapper and the RAID (¶ 0017); The RAID layer maps between physical addresses and Logical Volumes (LVs) to be used by user-volume layer 52. In a RAID-10 configuration, for example, each LV is mapped to two or more physical-address ranges on two or more different storage devices. The two or more ranges are used for storing the replicated copies of the LV data as part of the redundant storage scheme (¶ 0043)]; wherein the read lock on the data block is obtained by the mapper prior to reading of the portion of the data block from the first slice [Agent 40 first locks the relevant stripes locally, at a local locking 84, to ensure that the stripes are not accessed simultaneously for serving another I/O. After performing local locking, agent 40 performs two actions at least partially in parallel: Agent 40 requests a global read lock on the relevant stripes, at a global lock requesting step 88. Step 88 may involve sending one or more lock requests to the global lock mechanism on storage controllers 36 … (¶ 0072-0073)]; and wherein the read lock on the data block is released by the mapper in response to an indication received by the mapper from the RAID that writing of the portion of the data block into the spare slice by the RAID is complete [figure 3, step 100, “moves the lock”].
	Therefore, it would have been obvious for one o ordinary skills in the art prior to the time of Applicant’s invention to have a mapper as recited in the claim, as demonstrated by Friedman, and to incorporate it into the existing scheme disclosed by Yoshino in view of Kazi & Munakata, in order to support logical-to-physical address translation/mapping.
	As to claim 13, Yoshino in view of Kazi & Munakata & Friedman teaches The method of claim 12, wherein the portion of the data block comprises the whole data block [Kazi -- FIG. 7 is a diagram of an example of a segment processing of a dispersed storage (DS) error encoding module. In this example, a segment processing module 142 receives a data partition 120 that includes 45 data blocks (e.g., d1-d45), receives segmenting information (i.e., control information 160) from a control module, and segments the data partition 120 in accordance with the control information 160 to produce data segments 152. Each data block may be of the same size as other data blocks or of a different size. In addition, the size of each data block may be a few bytes to megabytes of data. As previously mentioned, the segmenting information indicates how many rows to segment the data partition into, indicates how many columns to segment the data partition into, and indicates how many columns to include in a data segment (¶ 0113)].
As to claim 14, Yoshino in view of Kazi & Munakata & Friedman teaches The method of claim 12, further comprising: after the read lock is obtained by the mapper [Munakata -- … In general, there are two types of lock, i.e. read lock and write lock. When a user refers to a data, the user tries to obtain a read lock on the data first of all. If the user obtains the read lock, the user is allowed to refer to the data. The read lock on the data is held while the user is referring to the data. Then, when the user finishes referring to the data, the read lock on the data is freed (c3 L63 to c4 L5); While a user holds a read lock on a data, another user is allowed to obtain a read lock on the same data, but is not allowed to obtain a write lock on the same data. While a user holds a write lock on a data, no other user is allowed to obtain either a read lock or a write lock on the same data (c4 L12-16); … For example, when a user refers to a data in the data layer, the data is set to be in a read locked state, in which other users are allowed to read the contents of the data but are prevented from modifying the data by locking the data … (c5 L23-28); Friedman -- … (i) requesting one or more global locks that prevent the other servers from accessing the stripes … (¶ 0004)], sending, by the mapper, a request to the RAID that requests the RAID to start replicating data from the first storage device to the spare slice [Kazi -- A method begins by a set of storage units of a dispersed storage network (DSN) receiving a plurality of read requests regarding a plurality of sets of encoded data slices from a requesting device of the DSN and outputting a plurality of read responses that includes encoded data slices and corresponding trust level indicators … (abstract); FIG. 45A is a schematic block diagram illustrating an example of distributed storage and task (DST) execution unit storage set migration that includes a storage set 552 of DST execution units 36 and a new storage set 554 of DST execution units 36. Each DST execution unit 36 stores slices associated with a common pillar number of a DST network address … (¶ 0351-0356); Friedman -- … (ii) reading at least part of the stripes from the storage devices speculatively, irrespective of whether the global locks are granted … (¶ 0004)]; and wherein the reading of the portion of the data block from the first group of slices and the writing of the portion of the data block into the spare slice are performed by the RAID in response to the request sent by the RAID [Kazi -- A method begins by a set of storage units of a dispersed storage network (DSN) receiving a plurality of read requests regarding a plurality of sets of encoded data slices from a requesting device of the DSN and outputting a plurality of read responses that includes encoded data slices and corresponding trust level indicators … (abstract); FIG. 45A is a schematic block diagram illustrating an example of distributed storage and task (DST) execution unit storage set migration that includes a storage set 552 of DST execution units 36 and a new storage set 554 of DST execution units 36. Each DST execution unit 36 stores slices associated with a common pillar number of a DST network address … (¶ 0351-0356)].
As to claim 15, Yoshino in view of Kazi & Munakata & Friedman teaches The method of claim 14, further comprising: wherein the mapper, while sending the request to the RAID, sends an identifier of the storage extent and an identifier of the data block to the RAID [Kazi -- In an example of storing a pillar of slices 216, the DST execution unit receives, via interface 169, a pillar of slices 216 (e.g., pillar #1 slices) … The controller 86 (e.g., a processing module, a CPU, etc.) generates the memory control information 174 based on distributed storage information (e.g., user information (e.g., user ID, distributed storage permissions, data access permission, etc.), vault information (e.g., virtual memory assigned to user, user group, etc.), etc.). Similarly, when retrieving slices, the DST execution unit receives, via interface 169, a slice retrieval request. The memory 88 retrieves the slice in accordance with memory control information 174 it receives from the controller 86. The memory 88 outputs the slice 100, via the interface 169, to a requesting entity (¶ 0180); … The list of stored data 234 includes one or more entries of data identifying information, where each entry identifies data stored in the DSTN module 22. The data identifying information (e.g., data ID) includes one or more of a data file name, a data file directory listing, DSTN addressing information of the data, a data object identifier, etc. … (¶ 0193)].
7.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Kazi & Munakata, and further in view of Henderson et al. (US Patent 5,719,983, hereinafter Henderson).
Regarding claim 16, Yoshino in view of Kazi & Munakata does not teach selecting an extent that is associated with the first storage device being located first in the list.
However, it is a well-known and commonly employed practice to select an item that is located at the top of a list for processing, and following the order down to the list.
For example, Henderson specifically select an extent located at the first of a list [Thereafter, the first free extent in the free list is selected (step 910). The process then moves file data, usually from some external source, to the selected extent (step 912). The file extent list and the free extent list are updated (step 914). The process then determines whether E is greater than I (step 916). If E is greater than I, the process then returns to step 908. Otherwise, all needed extents have been allocated and the process terminates (c8 L39-46)].
Therefore, it would have been obvious for one o ordinary skills in the art prior to the time of Applicant’s invention to selecting an extent that is being located first in the list, as demonstrated by Henderson, and to incorporate it into the existing scheme disclosed by Yoshino in view of Kazi & Munakata, because this is the simplest, easiest, and most straightforward approach to select an item from a list.
As to claim 17, Yoshino in view of Kazi & Munakata & Henderson teaches The method of claim 16, wherein the at least one EOL storage device comprises a plurality of EOL storage devices contained within the RAID [Yoshino -- remaining life, figure 8, 657; remaining life of RAID group, figure 8, 659; … By calculating the life of each RAID group based on the received degradation levels of the respective storage devices, the storage controller specifies the RAID group predicted to reach its life before achieving a target service life (target life), and migrates the data stored in the specified RAID group to a different RAID group (abstract); … This value is called "life ratio". As a result of having calculated the life ratio of the physical page, if the life ratio is equal to or greater than 1, the FMPK 20 determines that the use of the relevant physical page should be stopped. In other words, life ratio is an index value showing the level of degradation of the FM chip (or the physical page), and the greater life ratio of a physical page indicates greater deterioration of the physical page (that the end of life is close) (¶ 0092); Kazi also teaches this limitation -- the list of extents as shown in figures 7-10].

					Conclusion
8.	Claims 1-20 are rejected as explained above. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 7, 2022